Citation Nr: 0924420	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-00 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an initial compensable disability rating 
prior to March 27, 2008, for status post L4-5 lumbar 
laminectomy and discectomy for herniated nucleus pulposus, 
with residual disfiguring scar.

2.  Entitlement to a disability rating in excess of 10 
percent from March 27, 2008, for status post L4-5 lumbar 
laminectomy and discectomy for herniated nucleus pulposus, 
with residual disfiguring scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to 
September 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the Los 
Angeles, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  That rating 
decision granted service connection for status post L4-5 
lumbar laminectomy and discectomy for herniated nucleus 
pulposus, with residual disfiguring scar, and assigned an 
initial noncompensable rating, effective from September 8, 
2003.  In a February 2009 rating action, the RO increased the 
rating for the Veteran's low back disability to 10 percent, 
effective March 27, 2008.


FINDINGS OF FACT

1.  Prior to March 27, 2008, the Veteran's lower back 
disability was manifested primarily by subjective complaints 
of pain, without measurable limitation of motion, pain on 
motion, muscle spasm, neurological symptoms, or 
incapacitating episodes.

2.  From March 27, 2008, the Veteran's lower back disability 
was manifested by moderate limitation of motion, including 
flexion to 60 degrees, but not by incapacitating episodes, 
severe symptoms of neuropathy, or a neurologic disorder which 
may be separately evaluated.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation prior to March 
27, 2008, for service connected status post L4-5 lumbar 
laminectomy and discectomy for herniated nucleus pulposus, 
with residual disfiguring scar, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5242, 5243 (2008); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (as effective prior 
to September 26, 2003). 

2.  The criteria for an evaluation of 20 percent, and not in 
excess thereof, from March 27, 2008, for service-connected 
status post L4-5 lumbar laminectomy and discectomy for 
herniated nucleus pulposus, with residual disfiguring scar, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 
5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as effective prior to September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO granted service connection for the Veteran's back 
disability in a February 2004 rating decision.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his low back disability claim, such that 
the notice error did not affect the essential fairness of the 
adjudication now on appeal.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Veteran was notified that his claim was 
awarded with an effective date of September 8, 2003, the day 
following his separation from service, and a noncompensable 
percent rating was assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating, and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the day following his separation 
from service as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records as well as VA and 
private treatment records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, and 
obtained medical opinions as to the etiology and severity of 
disabilities.  All known and available records relevant to 
the issues that the Board is presently deciding have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements, and the Veteran is not prejudiced by a decision 
on the claim at this time.


Low Back Disability

Rating Criteria

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the Veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide that evaluation 
must include consideration of impairment of function due to 
such factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  38 
C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7- 
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A 
review of the record demonstrates that the claim has been 
considered under the revised rating criteria only, however 
the Board finds that there is no prejudice to the Veteran in 
the RO's failure to consider the old criteria; the Board will 
review the claim under the old and new criteria.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Under the rating criteria that were in effect prior to 
September 26, 2003, limitation of motion of the lumbar spine 
was evaluated as 10 percent disabling if slight, 20 percent 
if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The evaluation of the low back 
disability can also be affected by any impairment of function 
due to such factors as pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.59; and see DeLuca v. Brown, 
supra.

The rating schedule also provides for evaluating low back 
disorders as intervertebral disc syndrome or lumbosacral 
strain.  The rating criteria in effect prior to September 26, 
2003, provided for evaluating lumbosacral strain as follows:

Severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, 40 percent; with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The criteria for evaluating intervertebral disc syndrome from 
September 8, 2003, to September 25, 2003 were essentially the 
same as the current criteria, however the relevant Diagnostic 
Code was 5293 instead of 5243 as it is now.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).


Under the revised version of the rating criteria, Diagnostic 
Code 5235 (vertebral fracture or dislocation), Diagnostic 
Code 5236 (sacroiliac injury and weakness), Diagnostic Code 
5237 (lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (an kylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  


Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (in effect from September 26, 2003).   

Background and Evidence

The Veteran injured his lower back in a motor vehicle 
accident during service in March 2000, and underwent a lumbar 
laminectomy and discectomy at L4-5 in March 2002.


A VA examination was conducted in December 2003.  The Veteran 
reported that he experienced low back pain for approximately 
two hours per day.  He described the pain as a 10 on a scale 
of one to 10.  It improved with resting and stretching.   He 
reported that he was able to function without medication, and 
his physician did not recommend any bedrest for this 
condition.  The Veteran reported that he had difficulty with 
prolonged standing and walking due to low back pain, and he 
had lost about one month from work because of it.  The 
Veteran was able to brush his teeth, dress himself, take a 
shower, cook, walk, drive, and go shopping.  He was able to 
garden, use the lawnmower, and climb stairs.

On examination, the Veteran's posture and gait were normal.  
There was a four centimeter disfiguring scar on the lower 
lumbar vertebrae.  The scar was soft, nontender, and 
elevated.  It was hyperpigmented and less than six square 
inches.  There was no evidence of abnormal texture, 
functional limitation, limitation of motion, inflexibility, 
ulceration, adherence, instability, tissue loss, keloid 
formation, or skin breakdown associated with the scar.  

There was no painful motion, muscle spasm, tenderness, or 
weakness of the lumbar spine.  Straight-leg raising was 
negative.  Ranges of active motion were as follows (all 
without pain):  flexion, 90 degrees; extension, 30 degrees; 
lateral flexion, 30 degrees bilaterally; rotation, 45 degrees 
bilaterally.  The ranges of motion were not limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Motor strength and sensation were intact in the lower 
extremities.  There was no muscle atrophy.  The examiner 
stated that there was no evidence of radiculopathy.  The 
diagnosis was status post L4-5 lumbar laminectomy and 
discectomy for herniated nucleus pulposus, with residual 
disfiguring scar.

A November 2004 chiropractic treatment record noted the 
Veteran worked two security jobs and had to stand all day; 
this aggravated his symptoms.  The examiner noted no 
radiation of pain to the legs.  

In September 2007, the Veteran suffered a lumbosacral 
strain/sprain in a work accident.  Restrictions/limitations 
of his work activities were advised through October 2007.  


A VA examination was conducted on March 27, 2008.  The 
Veteran reported moderate daily low back pain radiating to 
the left leg.  He also reported severe weekly flare-ups of 
pain, lasting three to seven days.  The examiner stated that 
during the past 12 months there had been no incapacitating 
episodes of intervertebral disc syndrome.  The Veteran was 
able to walk between one and three miles.  On examination, 
pain limited the ranges of thoracolumbar spine motion to 60 
degrees of flexion; 20 degrees of extension; 30 degrees of 
right lateral flexion; 25 degrees of left lateral flexion; 30 
degrees of bilateral rotation.  There was no additional loss 
of motion on repetitive use.  The Veteran was noted to be 
employed fulltime as a railroad laborer; he had previously 
worked as a security guard and tow truck driver.  He had 
missed 24 weeks of work in the past year due to his lumbar 
strain/sprain.  The examiner noted the following effects on 
the Veteran's daily activities:  chores, moderate; shopping, 
moderate; exercise, severe; sports, prevents; recreation, 
moderate; traveling, moderate; feeding and bathing, grooming, 
and toileting: none; dressing, mild.  The examiner also noted 
sciatica, however lower extremities neurologic testing was 
normal.

Rating Prior to March 27, 2008

For the period prior to March 27, 2008, the medical evidence 
does not show demonstrable limitation of motion or pain on 
motion; the December 2003 VA examination showed full pain-
free ranges of motion.  The Board finds, therefore, that the 
criteria for a compensable rating under Codes 5292 or 5295 
are not met.  There is no evidence that the Veteran's 
service-connected low back disability was manifested by 
intervertebral disc syndrome prior to March 27, 2008.  
Neurological testing on the December 2003 VA examination was 
normal.  Consequently, consideration of a rating under Codes 
5293 or 5243 is not indicated.  

As for a compensable rating under the General Formula, there 
is no credible evidence that at any time from September 26, 
2003 to March 26, 2008, forward flexion of the thoracolumbar 
spine was limited to 85 degrees or less, or that muscle 
spasm, guarding, or localized tenderness was present.

Accordingly, there is no basis for a compensable rating for 
the service connected low back disability prior to March 27, 
2008.  Fenderson, supra.

Rating From March 27, 2008

The March 27, 2008 VA examination report noted flexion 
limited by pain to 60 degrees.  This warrants a 20 percent 
rating under the General Formula as well as the prior Code 
5292 (for moderate limitation of motion).

The medical evidence does not show severe lumbosacral strain, 
listing of the whole spine, positive Goldthwaite's sign, 
marked limitation of forward bending or abnormal mobility on 
forced motion.  Therefore, the criteria for a rating greater 
than 20 percent for lumbosacral strain under Code 5295 are 
not met.  In addition, the Veteran's limitation of lumbar 
motion has not more nearly approximated severe than moderate.  
The fact that he experiences pain was taken into 
consideration with the assignment of the 20 percent rating, 
and any functional impairment due to pain is encompassed by 
such rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5292.  
Consequently, the medical evidence of record does not provide 
a basis for a rating greater than 20 percent under Code 5292.

Moreover, the medical evidence does not show that the 
Veteran's service-connected low back disability has been 
productive of incapacitating episodes (as defined above) of 
at least 4 weeks but less than 6 weeks during a 12 month- 
month period so as to warrant an increased rating under 
either Code 5293 (effective September 23, 2002) or Code 5243 
(effective September 26, 2003).  In fact, during the March 
2008 VA examination, the examiner specifically stated that no 
incapacitating episodes had been experienced.  Furthermore, 
the medical evidence does not show that forward flexion of 
the thoracolumbar spine was limited to 30 degrees, or 
favorable ankylosis of the thoracolumbar spine so as to 
warrant a rating in excess of 20 percent under the General 
Rating Formula.

In addition, no objective neurological impairment has been 
shown that would be equivalent to severe to complete 
paralysis, so as to warrant a 10 percent rating under Code 
8529.  See 38 C.F.R. § 4.124, and Note following § 4.124a, 
Code 8412.  There is no evidence of other neurological 
symptoms (bladder or bowel disturbance, e.g.,) which would 
warrant a compensable rating, and a separate rating for 
neurological impairment is not warranted.

There are no other potentially applicable rating criteria 
that would provide for a higher rating for the Veteran's 
service-connected low back disability.  

Scar

The RO has included the Veteran's post-operative lower back 
scar as part of the service connected disability, pursuant to 
DC 7805.  Also applicable to this claim are DCs 7801 to 7804.

During the course of this appeal, effective October 23, 2008, 
VA amended the rating criteria for evaluating skin 
disabilities, which include scars. 67 Fed. Reg. 54708, 54712 
(Sept. 23, 2008).  These amendments, which affect the 
aforementioned DCs, apply only to claims received on or after 
October 23, 2008, not to the claim in this case.

Under the criteria applicable to the Veteran's claim, scars, 
other than of the head, face, or neck, which are deep or 
cause limited motion, are to be rated under DC 7801. DC 7801 
provides that a 10 percent evaluation is assignable for such 
scars when the area or areas exceed 6 square inches (39 sq. 
cm.).  A 20 percent evaluation is assignable when the area or 
areas exceed 12 square inches (77 sq. cm.).  38 C.F.R. § 
4.118, DC 7801.  Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7801, Note (1), (2).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater. 38 C.F.R. § 4.118, DC 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, 
Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable. 38 C.F.R. § 4.118, 
DC 7803.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804.  A 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation. (See § 4.68 of this part on the amputation rule.)  
38 C.F.R. § 4.118, DC 7804, Note (2).

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805.

The December 2003 VA examination results do not provide any 
basis for a compensable rating for the Veteran's scar of the 
low back; the scar was nontender, less than six square 
inches, and did not cause any functional limitation, 
limitation of motion, inflexibility, ulceration, adherence, 
instability, tissue loss, keloid formation, or skin 
breakdown.  

Extraschedular Consideration

An extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1)if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The March 2008 VA 
examination included the Veteran's report that he had lost 24 
weeks from work following a back injury.  The Board notes 
that, in addition to the service-connected post-surgical low 
back disability, the Veteran suffered a low back 
strain/sprain in September 2007 in a work injury.  
Nevertheless, Board must adjudicate the issue of whether 
referral for an extraschedular rating is warranted.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 38 
C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected low 
back strain.  The competent medical evidence of record shows 
that his back condition is primarily manifested by pain and 
limitation of motion.  Many of the applicable diagnostic 
codes used to rate the Veteran's disability provide for 
ratings based on limitation of motion.  He does not have any 
related neurological impairment.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202.  The effects of the Veteran's disability has been 
fully considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time.


ORDER

An initial compensable disability rating prior to March 27, 
2008, for status post L4-5 lumbar laminectomy and discectomy 
for herniated nucleus pulposus, with residual disfiguring 
scar, is denied.

A 20 percent rating, and no higher, from March 27, 2008, for 
status post L4-5 lumbar laminectomy and discectomy for 
herniated nucleus pulposus, with residual disfiguring scar, 
is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


